DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James J. Livingston, Jr. (Reg# 55394) on 3/4/2021.

The application has been amended as follows: 
1.	(Currently Amended) An electronic device[[,]] comprising:
a housing comprising: 
a first plate, 
a second plate facing in a direction opposite to that of the first plate, and 
a side member enclosing a space between the first plate and the second plate, the side member formed with a method of solidifying a resin comprising a predetermined amount of rigidity reinforcing material injected into an injection mold and the side member comprising a plurality of side surfaces; and

wherein the gate mark receiving portion is formed by a processing portion disposed at a corresponding position inside a cavity of the injection mold,
wherein the processing portion comprises a protrusion disposed inside the cavity of the injection mold, and the processing portion comprising a side gate, and
wherein the gate mark receiving portion comprises a gate mark receiving groove formed lower than a surface of each of the plurality of side surfaces by the protrusion at a corresponding position of the side member and comprising the at least one gate mark.
2.	(Cancelled)
3.	(Currently Amended) The electronic device of claim [[2]]1, wherein a distance from an edge of the gate mark receiving groove to the at least one gate mark is substantially 0.3 mm.
4.	(Currently Amended) The electronic device of claim [[2]]1, wherein a depth of the gate mark receiving groove has a range of 0.05 mm to 1 mm.
5.	(Currently Amended) The electronic device of claim 1, 

wherein the gate mark receiving portion further comprises a gate mark receiving rib extended by a groove in a predetermined height in at least one of a first plate direction or a second plate direction from each of the plurality of side surfaces and formed to comprise the at 
10.	(Currently Amended) An electronic device, comprising:
a housing comprising: 
a first plate, 
a second plate facing in a direction opposite to that of the first plate, and 
a side member enclosing a space between the first plate and the second plate, and , the side member comprising a plurality of side surfaces; and
at least one gate mark formed in each of the plurality of side surfaces of the side member,
wherein the side member is injected as a resin comprising a rigidity reinforcement material comprising a predetermined content,
wherein the at least one gate mark is disposed in a gate mark receiving groove formed lower than a corresponding side surface at each of the plurality of side surfaces, and
wherein the gate mark receiving groove comprises an open portion formed in at least one of a first plate direction /or a second plate direction. 
11. (Cancelled)
12. (Cancelled)
14.	(Currently Amended) A housing formed by a method of solidifying a resin injected into an injection mold, the housing comprising:
a front surface;
a rear surface facing in a direction opposite to that of the front surface;
a plurality of side surfaces enclosing a space between the front surface and the rear surface; and

wherein the gate mark receiving portion is formed by a processing portion disposed at a corresponding position inside a cavity of the injection mold,
wherein the processing portion comprises a protrusion disposed inside the cavity of the injection mold and comprising a side gate, and
wherein the gate mark receiving portion comprises a gate mark receiving groove formed to comprise the at least one gate mark by the protrusion at a corresponding position of the side surface.
15.	(Cancelled) 
16.	(Currently Amended) The housing of claim 14, 

wherein the gate mark receiving portion further comprises a gate mark receiving rib extended by a groove in a predetermined height in at least one of a front direction or a rear direction from each of the plurality of side surfaces and formed to comprise the at least one gate mark. 
18.	(Currently Amended) A method of producing a housing, the method comprising:  
forming a first plate and a second plate, the second plate facing in a direction opposite to that of the first plate, and
forming a processing portion at a corresponding location inside a cavity of an injection , wherein the plurality of side surfaces enclose a space between the first plate and the second plate; and
forming the housing through solidification of a resin comprising a predetermined amount of rigidity reinforcing material injected through a side gate connected to the cavity,
wherein the processing portion comprises a protrusion disposed inside the cavity of the injection mold, and the processing portion comprising a side gate, and
wherein the gate mark receiving portion comprises a gate mark receiving groove formed lower than a surface of each of the plurality of side surfaces by the protrusion at a corresponding position of a side member and comprising the at least one gate mark.
19. (Cancelled)


Election/Restrictions
Due to the amendments provided above claims 1, 10 14 and its dependent claims directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), newly amended claims 18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/9/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 has been considered by the examiner. 
Reason for Allowance
Claims 1, 3-10, 13-14, 16-18, 20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device comprising:
a housing comprising: 
a first plate, 
a second plate facing in a direction opposite to that of the first plate, and 
a side member enclosing a space between the first plate and the second plate, the side member formed with a method of solidifying a resin comprising a predetermined amount of rigidity reinforcing material injected into an injection mold and the side member comprising a plurality of side surfaces; and
a gate mark receiving portion formed in each of the plurality of side surfaces of the side member and the gate mark receiving portion being configured to receive at least one gate mark according to a separation of the injection mold,
wherein the gate mark receiving portion is formed by a processing portion disposed at a corresponding position inside a cavity of the injection mold,
wherein the processing portion comprises a protrusion disposed inside the cavity of the injection mold, and the processing portion comprising a side gate, and
wherein the gate mark receiving portion comprises a gate mark receiving groove formed lower than a surface of each of the plurality of side surfaces by the protrusion at a corresponding position of the side member and comprising the at least one gate mark.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the housing comprising a first plate, a second plate and a side member enclosing space between the first plate and the second plate; furthermore the specific arrangement of the gate mark receiving portion formed in each of the plurality of side surface of the side member and the gate mark receiving portion being configured to receive at least one gate mark according to a separation of the injection mold, furthermore the gate mark receiving portion is formed by a processing portion which is disposed inside a cavity of the injection mold and finally the specific detail of the gate mark receiving portion comprising comprises a gate mark receiving groove formed lower than a surface of each of the plurality of side surfaces by the protrusion at a corresponding position of 

The primary reason for allowance of independent claim 10 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device, comprising:
a housing comprising: 
a first plate, 
a second plate facing in a direction opposite to that of the first plate, and 
a side member enclosing a space between the first plate and the second plate, and , the side member comprising a plurality of side surfaces; and
at least one gate mark formed in each of the plurality of side surfaces of the side member,
wherein the side member is injected as a resin comprising a rigidity reinforcement material comprising a predetermined content,
wherein the at least one gate mark is disposed in a gate mark receiving groove formed lower than a corresponding side surface at each of the plurality of side surfaces, and
wherein the gate mark receiving groove comprises an open portion formed in at least one of a first plate direction /or a second plate direction. 
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the housing comprising a first plate, a second plate and a side member enclosing space between the first plate and the second plate; furthermore the specific arrangement of the one gate mark formed in each of the plurality of side surfaces of the side member, wherein the at least one gate mark is disposed in a gate mark receiving groove formed lower than a corresponding side surface at each of the plurality of side surfaces, and wherein the gate mark receiving groove comprises an open portion formed in at least one of a first plate direction /or a second plate direction, at least these configuration in combination of the remaining limitation of the entire claim 10 and the function/operation of the claim 10 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


The primary reason for allowance of independent claim 14 the prior art of record, individually or in combination does not teach or fairly suggest:
A housing formed by a method of solidifying a resin injected into an injection mold, the housing comprising:
a front surface;
a rear surface facing in a direction opposite to that of the front surface;
a plurality of side surfaces enclosing a space between the front surface and the rear surface; and
a gate mark receiving portion formed at each of the plurality of side surfaces, the gate mark receiving portion being configured to receive at least one gate mark according to a separation of the injection mold,
wherein the gate mark receiving portion is formed by a processing portion disposed at a corresponding position inside a cavity of the injection mold,
wherein the processing portion comprises a protrusion disposed inside the cavity of the injection mold and comprising a side gate, and
wherein the gate mark receiving portion comprises a gate mark receiving groove formed to comprise the at least one gate mark by the protrusion at a corresponding position of the side surface.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the housing comprising a front surface, a rear surface facing in a direction opposite to that of the front surface; a plurality of side surface enclosing space between the front surface and the rear surface and a gate mark receiving portion formed at each of the plurality of side surfaces, the gate mark receiving portion being configured to receive at least one gate mark, the gate mark receiving portion is formed by a processing portion disposed at a corresponding position inside a cavity of the injection; the processing portion comprises a protrusion disposed inside the cavity of the injection mold and comprising a side gate, and wherein the gate mark receiving portion comprises a gate mark receiving groove formed to comprise the at least one gate mark by the protrusion at a 

The primary reason for allowance of independent claim 18 the prior art of record, individually or in combination does not teach or fairly suggest:
A method of producing a housing, the method comprising:  
forming a first plate and a second plate, the second plate facing in a direction opposite to that of the first plate, and
forming a processing portion at a corresponding location inside a cavity of an injection mold corresponding to a gate mark receiving portion configured to receive at least one gate mark formed in each of a plurality of side surfaces of the housing, wherein the plurality of side surfaces enclose a space between the first plate and the second plate; and
forming the housing through solidification of a resin comprising a predetermined amount of rigidity reinforcing material injected through a side gate connected to the cavity,
wherein the processing portion comprises a protrusion disposed inside the cavity of the injection mold, and the processing portion comprising a side gate, and
a gate mark receiving groove formed lower than a surface of each of the plurality of side surfaces by the protrusion at a corresponding position of a side member and comprising the at least one gate mark.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of method of producing the housing, the method comprising forming a first plate, a second plate;  forming a processing portion at a corresponding location inside a cavity of an injection mold corresponding to a gate mark receiving portion configured to receive at least one gate mark formed in each of a plurality of side surfaces of the housing, wherein the plurality of side surfaces enclose a space between the first plate and the second plate; the processing portion comprises a protrusion disposed inside the cavity of the injection mold, and the processing portion comprising a side gate, and wherein the gate mark receiving portion comprises a gate mark receiving groove formed lower than a surface of each of the plurality of side surfaces by the protrusion at a corresponding position of a side member and comprising the at least one gate mark, at least these configuration in combination of the remaining limitation of the entire claim 18 and the function/operation of the claim 18 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The closest prior arts of record for present application is Chen US Pub 2017/0244153, Gross US Pub 2005/0270787 and Satoh et al. US Patent 6623684. In examiners opinion the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841